FILED
                           NOT FOR PUBLICATION
                                                                                AUG 6 2021
                    UNITED STATES COURT OF APPEALS                          MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


VIVI ROBYN STAFFORD, an individual,              No.    20-55588

              Plaintiff-Appellant,               D.C. No.
                                                 2:15-cv-00252-GW-MRW
 v.

BAART BEHAVIORAL HEALTH                          MEMORANDUM*
SERVICES, INC.; BAART
COMMUNITY HEALTH CARE,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     George H. Wu, District Judge, Presiding

                            Submitted August 4, 2021**
                             San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.

      Plaintiff-Appellant Vivi Stafford appeals the district court’s denial of her

motion to vacate the arbitration award against her and grant of Defendant-Appellee


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
BAART Behavioral Health Services’s (“BAART’s”) motion to confirm the

arbitration award. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we

affirm.

      We review de novo a district court’s decision to enforce or vacate an

arbitration award. Lagstein v. Certain Underwriters at Lloyd’s, London, 607 F.3d

634, 640 (9th Cir. 2010).

      The district court properly exercised subject matter over Stafford’s claims:

Stafford’s state law claims were sufficiently related to her original, federal ADA

cause of action, and the interest of judicial economy favored the exercise of

supplemental jurisdiction. See Lacey v. Maricopa Cnty., 693 F.3d 896, 940 (9th

Cir. 2012) (district courts retain discretion to exercise supplemental jurisdiction

even when all federal claims are dismissed).

      A district court may vacate an arbitration award in only limited

circumstances prescribed by statute, including: where “the award was procured by

corruption, fraud, or undue means”; where there was evidence of “partiality or

corruption” in the arbitrators; where the arbitrators were guilty of “misconduct” or

“misbehavior”; or where “the arbitrators exceeded their powers or so imperfectly

executed them that a mutual, final, and definite award upon the subject matter

submitted was not made.” 9 U.S.C. § 10(a).


                                           2
      The district court properly denied Stafford’s motion to vacate the arbitration

award because Stafford has not proffered admissible evidence to support that any

of the statutorily prescribed circumstances that justify vacating an arbitration award

occurred during the course of Stafford and BAART’s arbitration. See 9 U.S.C.

§ 10(a).

      The district court properly granted BAART’s motion to confirm the award.

A district court “must grant” a motion to confirm an arbitration award “unless the

award is vacated, modified, or corrected.” 9 U.S.C. § 9. As there were no grounds

for vacating the award, the district court was required to confirm it.

AFFIRMED.




                                           3